Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  160565                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160565
                                                                   COA: 349343
                                                                   Mecosta CC: 03-005118-FC
  SHANNON LADEL KEYS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 18, 2019
  order of the Court of Appeals is considered. We DIRECT the Mecosta County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2020
           a0526
                                                                              Clerk